UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :      19-CR-752 (JMF)
                                                                       :
CHRISTOPHER ANSAH,                                                     :   SCHEDULING ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As counsel presumably know, this District has reconfigured courtrooms and other spaces in
its courthouses to allow jury trials to proceed as safely as possible during the COVID-19 pandemic.
Under the centralized calendaring system currently in place, this case has been scheduled to
commence on September 14, 2021, and is first on the list of jury trials for that day. Accordingly,
unless and until the Court orders otherwise, the parties shall be prepared to proceed to trial
on that date. That is, it is a firm date.

       It is hereby ORDERED that any proposed voir dire, proposed jury instructions, and
proposed verdict forms, as well as any motions in limine or trial memoranda, shall be filed by noon
on September 1, 2021. Any opposition to a motion in limine or trial memorandum shall be filed by
noon on September 6, 2021.

         In accordance with the Court’s Individual Rules and Practices for Criminal Cases, available
at http://nysd.uscourts.gov/judge/Furman, a party must submit one courtesy hard copies of these
documents to the Court at the time of filing. In addition, the proposed voir dire, proposed jury
instructions, and proposed verdict forms must be e-mailed, in Microsoft Word format, to
Furman_NYSDChambers@nysd.uscourts.gov.

       It is further ORDERED that the parties appear for a final pretrial conference on September
10, 2021, at 1:00 p.m. Unless and until the Court orders otherwise, the conference will be held in
Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street, New York, New York
10007. The final pretrial conference must be attended by the attorney who will serve as
principal trial counsel.

        The parties must familiarize themselves with the Court’s Individual Rules and Practices for
Trials, available at http://nysd.uscourts.gov/judge/Furman.

        SO ORDERED.

Dated: June 3, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
